Citation Nr: 1230595	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-06 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a neck injury.

2. Entitlement to service connection for thoracic and lumbar degenerative disc disease. 

3. Entitlement to service connection for athlete's foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to July 1999.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying service connection for residuals of a neck injury. 

Originally, there was another issue denied from which the Veteran had appealed, that of service connection for residuals of a left knee injury. During pendency of the appeal, an August 2011 RO rating decision granted this claim, effective August 8, 2011, with separate 10 percent evaluations assigned for left knee arthritis and instability. Generally, this claim then would be deemed resolved on the merits, absent the Veteran having appealed from the initial rating or effective date (which he did not do in this case). See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 
For purposes of clarification, the Board now confirms that there is no further issue to consider in connection with left knee injury residuals. It is the case that the RO of its own accord, after the August 2011 rating decision, recognized a remaining claim for "service connection for residuals of left knee injury prior to August 8, 2011,"           as set forth within its August 2011 Supplemental Statement of the Case (SSOC). That notwithstanding, however, the Veteran through a subsequent VA Form 9 (Substantive Appeal) provided in September 2011 indicated that he had reviewed the Statement of the Case (SOC) and the recent SSOC, and the only issue he intended to appeal was that involving a neck injury. Consequently, there is no material question as to whether there is a claim currently on appeal for an earlier effective date for service connection for left knee injury.

Thereafter, in April 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant,                the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that           the Board can adjudicate the claim based on the current record.

The record further reflects that the Veteran has filed a timely Notice of Disagreement (NOD) with a June 2011 RO rating decision, to the extent denying claims for service connection for thoracic and lumbar degenerative disc disease,  and for athlete's foot. See VA Form 21-4138, received in July 2011. Under VA law, therefore, the Veteran must be issued a Statement of the Case on these matters, as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The appeal, including the new matters requiring preliminary issuance of an SOC,   is REMANDED to the RO via the Appeals Management Center (AMC),                in Washington, DC. VA will notify the Veteran if further action is required.

Through June 2011 correspondence, the Veteran raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for VA medical treatment that allegedly resulted in neuropathy of the upper and lower extremities. Moreover, through an April 2012 statement, the Veteran's designated representative requested that the Veteran receive consideration for CHAMPVA health care and Chapter 35 educational assistance benefits. These claims have been raised by the record, but have not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the matters, and they are referred to the RO for appropriate action.  


REMAND

The Board finds that further development of the record is necessary before issuance of a final decision on the claim for service connection for residuals of a neck injury. 

The record reflects that the Veteran has twice undergone VA Compensation and Pension examination in regard to his claimed neck disorder. Unfortunately, the resultant medical opinions on the etiology of neck problems do not provide grounds upon which the resolve this claim. 

On VA examination in September 2009, the diagnosis was in pertinent part, chronic cervical strain, residual of cervical fusion. The VA examiner then expressed the following opinion:

	There is no documentation of cervical disk disease in [the Veteran's] service
	medical records. His April 1999 Medical Board did not document cervical 
	disk disease. His neurosurgery medical records at the Madison, Wisconsin
	VA [clinic] note "no specific traumatic event." His cervical disk disease was
	attributed to his occupation as a roofer. Documentation to support a claim 	that his current cervical strain was caused by or is the result of an in-service 	event was not provided at this visit.

The foregoing statement obviously is not favorable, but it nonetheless does not offer a definitive opinion on causation, particularly insofar as whether the Veteran's current cervical spine problems originated due to his military service. Indeed, there is no clearly articulated conclusion either for or against the claim.

Upon VA examination again in August 2011, the diagnosis on this occasion was cervical stenosis, including chronic pain, instability, upper extremity radiculopathy affecting primarily the right upper extremity, and lack of range of motion of the cervical spine. It was noted that the Veteran had undergone cervical laminoplasty which alleviated some of his symptoms, but his neurologic issues persisted and were not improved with rest or pain medications. The VA examiner then stated the following opinion:
	
	With regard to the requested opinion, per review of the claims file, there is
	a service note dated February 8, 1999 which was near the time of                      	[the Veteran's] separation. There was no noted neck condition and the exam
	of his spine was noted to be normal. In October 1996, the Veteran was seen
	for neck pain for three days. He was felt to have muscle spasms secondary to 
	wearing body armor and alcohol intoxication. He was treated conservatively.

	Therefore, as the treatment noted in the service was for a self limited muscle 
	spasm and there is no mention of any neck condition upon separation           	(nor is there any mention of trauma), his cervical stenosis which was 
	diagnosed nine years after service was less likely than not the same neck
	condition he was seen for during active duty.

This second medical opinion purportedly rules out a linkage between a neck disorder and military service, and does so primarily for lack of ongoing cervical spine pathology from service up until post-service diagnosis. Essentially, the VA examiner found no continuity of symptomatology, which otherwise could be taken to prove a casual nexus to service. See 38 C.F.R. § 3.303(b). However, the Board's independent review of the claims file does not reveal such a pronounced gap between in-service injury in 1996, and ultimate post-service diagnosis in 2005.   The May 2002 consultation from the Rockford, Illinois VA Outpatient Clinic (OPC) documents a report of significant neck pain. This documentation, particularly when considered along with the Veteran's competent lay assertions of continued neck pain since service, should have been expressly considered by the VA examiner. Consequently, the Board is returning this case to the August 2011 VA examiner for a supplemental medical opinion. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim). The requested opinion will also provide the opportunity to consider in more detail the Veteran's assertions, at the Board hearing and elsewhere, that his repeated documented bilateral upper extremity symptoms during service may well have been symptomatic of an underlying neck condition, and thereby lending some potential additional support to the premise of continuity of symptomatology.

Apart from the matter already on appeal, the Veteran has also filed a timely Notice of Disagreement with a June 2011 RO rating decision, to the extent denying claims for service connection for thoracic and lumbar degenerative disc disease, and for athlete's foot. It is therefore necessary that the Veteran is provided with a Statement of the Case on these particular issues, as the next stage in order to perfect an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the August 2011 VA examiner for a supplemental opinion for a determination of the etiology of the Veteran's current neck condition. The claims folder must be provided to and reviewed by the examiner, and a specific notation regarding such review should be made in the examination report. If the previous VA examiner is unavailable, then the Veteran should be afforded a new VA examination. The VA examiner should then provide an opinion with regard to whether the Veteran's diagnosed cervical stenosis at least as likely as not        (50 percent or greater probability) was incurred during military service, based upon the Veteran's own assertions of in-service symptomatology and the other competent lay evidence of record as well as the medical documentation of record (to particularly include citation to and discussion of the Veteran's instance of May 2002 treatment for neck pain at the Rockford VA Outpatient Clinic). 

Please also indicate consideration of the theory raised by the Veteran that his documented in-service neurological symptoms of the bilateral upper extremities from 1997 onwards were actually secondary manifestations of an underling neck injury -- or please indicate if, to the contrary, these symptoms were already otherwise wholly explained by the Veteran's distinct service-connected condition of bilateral carpal tunnel syndrome and cubital tunnel syndrome.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for residuals of a neck injury based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

4. The RO/AMC shall issue a Statement of the Case addressing the issues of service connection for thoracic and lumbar degenerative disc disease, and for athlete's foot. Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



